Exhibit 10.04




LOAN AGREEMENT
THIS LOAN AGREEMENT, is made and entered into, as of July 29, 2019 by and
between Nikko Chemicals Co., Ltd., a Japanese corporation (“Lender”), and
Amyris, Inc., a Delaware corporation (“Borrower”).


WITNESSETH:
WHEREAS, Borrower, Lender and Lender’s affiliate are the parties to a Joint
Venture Agreement dated December 12, 2016 (the “JV Agreement”) with respect to
Aprinnova, LLC (formerly, Neossance, LLC);
WHEREAS, Borrower previously borrowed US$3,900,000.00 and provided a purchase
money promissory note to Lender, and Borrower granted to Lender a first-priority
security interest as to 10.0% of Aprinnova, LLC’s shares;
WHEREAS, Borrower additionally requested that Lender extend to Borrower loan(s)
in an aggregate principal amount of US$5,000,000.00 and agreed to grant to
Lender a first-priority security interest as to an additional 12.8% of
Aprinnova, LLC’s shares; and
WHEREAS, Lender is willing to make the loan described herein to Borrower on the
terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereby agree as follows:
SECTION 1.    LOAN
(1)     Subject to the terms and conditions of this Agreement, Lender shall make
loan(s) to Borrower in the total principal amount of Five Million United States
Dollars (the “Loan”) in two installments:


(a)     Loan A:    A loan of $3,000,000.00 will be made to Borrower by Lender
upon satisfaction of all of the following:


(i)
Borrower and CEO of Aprinnova execute a supply agreement described in Section
5.1 of the JV Agreement (“Supply Agreement”) which Mr. Shizuo Ukaji as a
representative of Aprinnova, LLC previously executed;



(ii)
Borrower grants to Lender a first-priority security interest as to 12.8% of
Aprinnova, LLC’s shares, and Lender completes the UCC financial statement
covering such security interest;



(iii)
Borrower commits: (X) to transfer Leland employees to Aprinnova, LLC, (Y) to
provide, to Borrower and/or its designee, all benefit and other information
necessary for Leland employees to join a third-party administrator, and (Z) to
commence the preparation of such procedures immediately after the execution of
this Agreement; and



(iv)
Borrower shall discuss with Lender and shall do its best to find a solution

to keep Aprinnova LLC’s accounts to be consolidated with Borrower’s accounts
even after the transfer of Leland employees to Aprinnova, LLC.


For clarification, in order for the Loan A to be made, Borrower shall make its
strenuous and best efforts to find the solution described in item (a)(iv) above
but shall not be required to transfer Leland employees to Aprinnova, LLC if it
is not possible to find such solution.


(b)     Loan B:        A loan of $2,000,000.00 will be made to Borrower by
Lender upon satisfaction of all of the following:


(i)
Borrower provides, to Borrower and/or its designee, all benefit and other
information necessary for Leland employees to join a third-party administrator;
and

(ii)
Borrower executes an Escrow Agreement described in Section 1.5 of the JV
Agreement.



(2)    Each Loan described above shall be made to the following bank account:


            Bank:
Branch:    
Address:        
    
Account Number:
Account Name:    
Swift Code:


(3)    Notwithstanding anything to the contrary in this Agreement, this
Agreement shall become null and void in its entirety and any obligations on the
part of Lender under this Agreement shall cease to exist if there exists any
security interest as to Aprinnova, LLC’s shares.    


SECTION 2.    INTEREST
(1)     Borrower shall pay to Lender interest(s) on the principal amount of each
of the Loans (the “Principal”) at the rate of 5 percent per annum from and
including the applicable date of Loan to and including December 18, 2020 (the
“Interest”).


(2)    Any outstanding principal of, or accrued interest on, the Loan that is
not paid when due shall bear interest from and including such due date to and
excluding the date of payment (both before and after judgement) in full thereof,
at the additional rate of 5 per cent per annum (“Default Interest”). Interest
(including Default Interest) shall be calculated for the actual number of days
elapsed on the basis of a 360 day year.
SECTION 3.    PAYMENT
(1)     Borrower shall repay the Principal in full on December 18, 2020 and
shall pay all of the Interest on the date of Loan. Lender may at any time apply
any sum payable from Lender to Borrower (including without limitation the
Principal) in or towards satisfaction of any sum then payable from Borrower to
Lender (including without limitation the Interest).
SECTION 4.    SECURITY INTEREST
To secure prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) and performance of Borrower’ obligation hereunder,
Borrower hereby pledges and grants to Lender a first-priority security interest
in and to all of Borrower’s right, title and interest in, to and under twelve
point eight (12.8) percent of Aprinnova LLC’s shares (i.e., membership interests
of Aprinnova, LLC) (the “Pledged Shares”). Borrower hereby agrees that it will
not sell, assign, encumber or otherwise transfer or dispose of such shares,
except as expressly permitted by the LLC Operating Agreement. Borrower
irrevocably appoints Lender as its true and lawful attorney-in-fact of Borrower
to make, execute and file UCC financing statement to secure Lender’s security
interest in and to 12.8% of Aprinnova LLC’s shares described above.
In the event of default by Borrower under this Agreement, the Pledges Shares
shall be transferred to Lender so that Lender’ shareholding percentage will
increase by twelve point eight (12.8) percent, regardless of the amount repaid
by Borrower under this Agreement on or prior to such default.
SECTION 5.    COVENANTS
(1)     Borrower hereby covenants that so long as any indebtedness of Borrower
under this Agreement remains outstanding an unpaid, Borrower shall promptly give
notice in writing to Lender of (a) the occurrence of any Event of Default under
this Agreement or any other material agreement of Borrower and (b) any
litigation, preceding, investigation or dispute which may exist at any time
between Borrower and any third party which might substantially interfere with
the normal business activity of Borrower or the performance of any obligation
under this Agreement.
(2)     Borrower hereby covenants that so long as any indebtedness of Borrower
under this Agreement remains outstanding an unpaid, Borrower shall not, unless
otherwise consented to in writing by Lender, enter into any transaction or
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or initiate any liquidation or dissolution), or take any action, legal
proceeding or step in relation to the appointment of an examiner or receiver to
Borrower or any of its assets, or convey, sell, lease, transfer, mortgage,
pledge, lien or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of its business, property or assets.
(3)    Borrower hereby covenants that so long as any indebtedness of Borrower
under this Agreement remains outstanding an unpaid, Borrower shall permit Lender
(a) to inspect any of the properties, corporate books and financial records of
Borrower, (b) to examine and make copies of the books of accounts and other
financial records of Borrower, and (c) to discuss the affairs, financings and
accounts of Borrower with, and to be advised as to the same by, its officers at
such reasonable times and intervals as Lender may designate.
SECTION 6.    EVENTS OF DEFAULT
If any of the Event of Default (as hereinafter defined) occurs, then the
principle amount of the Loan (as well as any interest accrued thereon) shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are expressly


waived, anything contained herein to the contrary notwithstanding. For the
purpose of this Agreement, the Event of Defaults shall be deemed to have
occurred:
(a)
If borrower fails to pay the principle of an interest on the Loan when due;



(b)
if any representation, warranty or covenant made by Borrower under this
Agreement, or any other agreement(s) made with Lender, shall prove to have been
untrue or misleading in any material respect when made; or



(c)
if Borrower files a petition in bankruptcy or for liquidation or reorganization
or for the appointment of an examiner or receiver to Borrower or any of its
assets or other similar petition, makes an assignment for the benefit of
creditors, consents to the appointment of a receiver, trustee or other custodian
for all or a substantial part of its property, is adjudicated at bankrupt, or
fails to cause to be vacated, set aside or stayed within 60 days of any court
order appointing a receiver, trustee or other custodian for all or a substantial
part of its property or ordering relief against it in any involuntary case of
bankruptcy.

SECTION 7.    INDEMNIFICATION
Borrower agrees to indemnify lender from and against any and all claims, losses
and liabilities arising out of or resulting from the occurrence of any event or
default (including, but not limited to, the costs for the enforcement hereof).
Borrower further agrees to pay all reasonable expenses of Lender, including,
without limitation, the fees and expenses of its counsel, incurred in connection
with (a) the enforcement of any part of this Agreement, and any waiver or
amendment of any provision hereof (b) the administration of this Agreement after
the occurrence of any Event of Default or (c) the failure by Borrower to perform
or observe any of the provisions of this Agreement.
SECTION 8.    WAIVERS
No single or partial waiver by Lender of any Event of Default, right or remedy
which it may have shall operate as a waiver of any other Event of Default, right
or remedy or of the same Event of Default, right or remedy on a future occasion.
Borrower hereby waives presentment, notice of dishonor and protest and all other
notices and demands whatsoever, except as a specifically provided in this
Agreement.
SECTION 9.    AMENDMENT
No amendment, modification or waiver of any provision of this Agreement, nor
consent to any departure by borrower herefrom, shall in any event be effective
unless the same shall be in writing and signed by Lender and shall otherwise be
made in accordance with the provisions hereof, and then such amendment, waiver
or consent shall be effective only in the specific instance and the specific
purpose for which given.
SECTION 10.    SURVIVAL
All agreements, representations in warranties made herein an in any certificates
delivered pursuant hereto shall survive the execution and delivery of this
Agreement and


shall continue in full force and effect until the indebtedness of Borrower under
this Agreement has been paid in full.
SECTION 11.    ASSIGNMENT
This Agreement shall be binding upon and inure to the benefit of Borrower and
Lender and their respective permitted successors and assigns; provided, however,
that Borrower may not transfer or assign any of its rights or obligations
hereunder without the prior written consent of Lender.
SECTION 12.    NOTICE
All notices under this Agreement shall be sent by registered mail or nationally
recognized overnight courier, in each case, with confirmation of receipt, and
shall be deemed to have been sent on the date of receipt or on the date of
mailing if preceded by transmission of the text of such notice by facsimile
(with confirmation of transmission) to the number or by e-mail to the e-mail
address given by each Party in writing.
SECTION 13.    GOVERNING LAW AND JURISDICTION
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware.




[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.
 NIKKO CHEMICALS CO., LTD.
 
 
 By: /s/ Shizuo Ukaji___________________
 
 Name: Shizuo Ukaji
 
 Title: President & Chief Executive Officer
 
 
 
 
 
 
AMYRIS, INC.
 
By:
 
 
_/s/ John Melo_________________
 
Name:
 
John Melo
 
Title:
 
President & Chief Executive Officer
 





        

